PER CURIAM.
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari, jurisdictional briefs and portions of the record deemed necessary to reflect jurisdiction under Florida Appellate Rule 4.5, subd. c(6), 32 F.S.A., and it appearing to the Court that it is without jurisdiction, it is ordered that the Petition for Writ of Certiorari be and the same is hereby denied.
The respondent has moved for an award of reasonable fees for the services of his attorney in this Court and, at our request, briefs have been filed by the respective parties on the subject of whether such fees are properly allowable under the provisions of Section 627.0127, Florida Statutes 1967, F.S.A. We are of the view that the statute is broad enough to include conflict certiorari proceedings even in those instances where we deny certiorari for lack of jurisdiction without the necessity of a brief on the merits or oral argument. Therefore, pursuant to the provisions of the above section, the respondent is awarded the sum of $250.00 as a reasonable fee for his attorney to be paid by the petitioner. Cf. State Farm Mutual Automobile Insurance Company v. Carrico, Fla., 211 So.2d 14, opinion filed May 29, 1968.
It is so ordered.
ROBERTS, DREW, THORNAL and ADAMS, JJ., concur.
ERVIN, J., dissents as to award of attorney’s fee with Opinion.
CALDWELL, C. J., and THOMAS, J., dissent as to award of attorney’s fee and agree with ERVIN, J.